Case 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 1 of 18 Page ID
                                 #:12574




           EXHIBIT 7
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 2 of 18 Page
                               #:12575
       Journal of Empirical Legal Studies
       Volume 7, Issue 2, 231–247, June 2010




       Juror Beliefs About Police Interrogations,
       False Confessions, and Expert Testimony                                                              jels_1177   231..247




       Mark Costanzo, Netta Shaked-Schroer, and Katherine Vinson*


            Although there has been a rapid expansion in research on police interrogations and false
            confessions, little is known about the beliefs of potential jurors as to these issues. In
            collaboration with a trial research firm, we recruited 461 jury-eligible men and women who
            matched the demographic characteristics of jury pools in several states. Surrogate jurors
            responded to questions and statements in five areas: likely rates of false confessions for
            different crimes, the ability to discern true from false confessions, beliefs about false con-
            fessions, beliefs about permissible interrogation tactics, and beliefs about expert testimony
            on police interrogations. Results indicated that jurors believed that police interrogators are
            better than ordinary people at identifying lies and that this ability improves with experience.
            Jurors believed that they would be able to differentiate a true confession from a false
            confession by watching a videotape, but were less confident about making such a differen-
            tiation from an audio recording. A large majority of the sample reported that it would be
            helpful to hear expert testimony about interrogation techniques and reasons why a defen-
            dant might falsely confess to a crime. There were no significant gender differences. Com-
            pared to whites, nonwhite jurors had significantly less confidence in the abilities of the
            police and gave significantly higher estimates of false confession rates. Results are discussed
            in light of prior research and implications for jury decision making and expert testimony.



       I. Introduction
       False confessions are a significant cause of wrongful convictions (Drizin & Leo 2004; Scheck
       et al. 2000). Particularly during the past two decades, researchers have used a variety
       of research methods to deepen our understanding of the interrogation process and the
       social influence techniques that sometimes lead to false confessions and wrongful convic-
       tions (Davis & O’Donahue 2003; Gudjonsson 2003; Kassin & Gudjonsson 2004; Leo et al.
       2008).
              A series of laboratory experiments by Kassin and his colleagues illustrate the power of
       confessions. For example, Kassin and Neumann (1997) systematically compared eyewitness,
       character, and confession evidence, and found that confessions produced the highest
       conviction rate among mock jurors. Extending this basic finding, Kassin and Sukel (1997)



       *Address correspondence to Mark Costanzo, Claremont McKenna College, 850 Columbia Ave., Claremont, CA
       92651; email: mark.costanzo@cmc.edu. Costanzo is Professor of Psychology & Co-Director, Center for Applied
       Psychological Research at Claremont McKenna College; Shaked-Schroer and Vinson are at the Claremont Graduate
       University.




                                                          231                               EXHIBIT 16
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 3 of 18 Page
                               #:12576
      232      Costanzo et al.

      found that even when mock jurors recognized that a confession was coerced, they were not
      able to discount it when reaching a verdict. More recently, laboratory researchers have
      induced college students to confess to cheating (Russano et al. 2005). Using this cheating
      paradigm, researchers have found that the risk of false confessions significantly increases
      when implied promises of leniency are used, and when a more accusatory interrogation
      style is used (Rigoni & Meissner 2008).
              Systematic analyses of actual cases have greatly expanded our knowledge of false
      confessions. Based on case studies uncovered by the “Innocence Project” and others, we do
      know that approximately 24 percent of known wrongful convictions appear to involve false
      confessions (Innocence Project, n.d.). In the most comprehensive study of false confessions
      to date, Drizin and Leo (2004) examined 125 proven false confessions. They found that 80
      percent of these false confessions occurred in murder cases, another 9 percent involved
      rape, and 3 percent involved arson. Although this overrepresentation of serious cases
      may be partly due to the greater availability of DNA evidence in murder and rape cases
      (Costanzo & Leo 2007), it is also likely to be the result of strong pressure on police to solve
      cases involving violent crime (Warden 2003). An especially important finding of the Drizin
      and Leo (2004) study was that when suspects falsely confessed and then pled “not guilty”
      and proceeded to trial, the conviction rate was 81 percent. Other research on actual cases
      has made use of systematic observation to analyze police tactics during actual interrogations
      (Corwin 2003; Leo 1996). These observational studies have shed light on some possible
      causes of false confessions, including lying about incriminating evidence, implied threats of
      punishment or promises of leniency, and individual vulnerabilities (Gudjonsson 2004).
              In the area of interrogations and false confessions, there has been relatively little
      research exploring the beliefs and abilities of key actors in the legal system such as judges,
      police, and jurors. There has been almost no research on judges, probably because of the
      difficulty of gaining access to this important group. However, one recent study exposed
      judges to an interrogation viewed from different camera angles (Lassiter et al. 2007).
      Findings revealed that judges showed the same perceptual bias as mock jurors: a camera
      perspective showing only the suspect led to higher ratings of guilt and voluntariness than
      did a neutral “equal-focus” camera perspective showing both the suspect and the interro-
      gator (Lassiter & Geers 2004). Using a questionnaire, a group of researchers recently
      analyzed police beliefs about the interrogation process (Kassin et al. 2007). Police investi-
      gators responding to the questionnaire estimated that about 68 percent of suspects make
      self-incriminating statements during interrogation. One striking finding was that police
      estimated that they could distinguish between truthful and deceptive statements from
      suspects at about a 77 percent rate of accuracy. This estimate is at odds with the available
      research. For example, in an experimental study comparing the lie detection abilities of
      police and college students, Kassin et al. (2005) found that although college students
      performed slightly better than chance at detecting lies, police did not. However, despite
      their poorer performance, police were significantly more confident about the accuracy of
      their judgments.
              We know very little about juror beliefs in the area of interrogations and false confes-
      sions. One recent study made use of an Internet questionnaire to asses the attitudes of
      potential jurors (Chojnacki et al. 2008). Among the interesting findings of this study were
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 4 of 18 Page
                               #:12577
                                                                    Juror Beliefs About Interrogations       233

       that 80 percent of respondents believed jurors would benefit from hearing expert testimony
       on interrogations and confessions; that 67 percent of respondents agreed that an innocent
       person would falsely confess to a crime after “strenuous pressure”; and that only 43 percent
       of respondents knew that interrogators are allowed to lie to suspects. This study produced
       some provocative findings, but used an unrepresentative convenience sample of potential
       jurors who were younger (63 percent aged 29 or less), better educated (94 percent with
       some college a college degree), more Caucasian (88 percent), and more female (72
       percent) than the actual jury pool.
               Research on jurors’ beliefs is important because it is jurors who must evaluate the
       veracity of disputed confessions when making verdict decisions. Potential jurors arrive
       in the courtroom with beliefs, preconceptions, expectations, and biases. These beliefs—
       whether accurate or not—shape how jurors process and interpret evidence presented at
       trial. Indeed, research exploring the story model of juror decision making has demon-
       strated that jurors use their preexisting beliefs to construct narratives about whether a
       defendant is guilty (Huntley & Costanzo 2003; Olsen-Fulero & Fulero 1997; Pennington &
       Hastie 1994). To gain a full, empirically-based understanding of police interrogations and
       false confessions, we need research on jurors.
               A second reason for studying jurors is that judges’ decisions about whether to allow
       expert testimony at trial are largely determined by assumptions about jurors. Under
       Daubert (1993), judges have substantial discretion in deciding whether an expert witness
       will be permitted to testify. The decision to exclude such testimony is typically based on
       nothing more than judges’ untested assumptions about what jurors believe and how jurors
       might be influenced by expert testimony. Similarly, defense attorneys must argue for
       allowing expert testimony without the benefit of data on what potential jurors are
       likely to know and believe. Despite the large and growing research literature on the
       psychology of interrogations and false confessions, there has been little research on
       juror attitudes toward interrogations and confessions. Some courts have taken note of this
       lack of research, and have excluded expert testimony on the grounds that there is no
       research showing that the content of expert testimony would be helpful for the average
       juror (State v. Free 2002).
               An understanding of juror beliefs is also important for expert witnesses. If a false or
       disputed confession is presented at trial, the best means of challenging that confession is
       likely to be expert testimony. As the U.S. Supreme Court concluded in Crane v. Kentucky
       (1986):

         a defendant’s case may stand or fall on his ability to convince the jury that the manner in which
         the confession was obtained casts doubt on its credibility. . . . stripped of the power to describe to
         the jury the circumstances that prompted his confession, the defendant is effectively disabled
         from answering the one question every rational juror needs answered: If the defendant is
         innocent, why did he previously admit his guilt?

              Expert testimony has several functions: to educate jurors about police interrogation
       tactics, to summarize research on interrogations and confessions, and to explain how
       interrogation pressures and individual characteristics can sometimes lead to false confes-
       sions (Costanzo & Leo 2007; Fulero 2004). Generally, it is the job of the expert witness to
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 5 of 18 Page
                               #:12578
      234      Costanzo et al.

      assist the factfinder by pointing out what factors should be considered in evaluating the
      reliability of a confession. Jurors can then decide how much weight should be assigned to
      the disputed confession. Experts are charged with the difficult task of making research on
      interrogation tactics and false confessions clear and accessible to jurors. Knowledge of juror
      preconceptions is helpful for deciding what issues should be emphasized by experts. For all
      these reasons, research on juror beliefs is critical.

      A. The Present Study

      The study described below was an attempt to advance our understanding of juror beliefs
      about police interrogations and the possibility of false confessions. We recruited partici-
      pants who matched actual jury pools. Many studies have relied on college student mock
      jurors who are not representative of actual jury pools. While there is some controversy
      about the external validity of college student samples (Bornstein 1999), the lack of realistic
      samples makes it difficult to convince legal professionals that research findings are gener-
      alizable to actual jurors. It is imperative to have a diverse, realistic sample of jurors that is
      demographically varied and similar to actual jury pools.



      II. Method
      A. Participants

      Four-hundred-sixty-one jury-eligible men and women were recruited by a professional trial
      research firm. The research firm was hired by corporate clients to collect data on juror
      psychology and trial strategy for actual cases that were likely to be litigated. Each research
      participant was paid $250 for one seven-hour day. The questionnaire used for the current
      study was unrelated to the corporate-sponsored research. The data used in this study were
      collected during seven research sessions. These sessions were conducted in the cities of
      Chicago, Illinois; Green Bay, Wisconsin; Las Vegas, Nevada; Los Angeles, California; New
      York, New York; Sacramento, California; and San Francisco, California. Surrogate jurors
      were selected to match the demographic characteristics of the jury pool in each city where
      the research was conducted. In an effort to match the actual venue jury pools, specific
      requirements were met by each surrogate juror. First, Census data for the venue were
      collected and carefully reviewed. Surrogate jurors fit into specific demographic categories
      relating to gender, age, race, education, and occupation. This was accomplished by using
      Census data to determine what percentage of surrogate jurors should be in each category.
      Although Census data provide a rough indication of the jury pool in a particular location,
      they do not include some information that is critical for jury service (e.g., which adult
      residents of an area have a valid driver’s license or voter registration; which residents are
      fluent in the English language; which former residents have died or moved away from the
      area; what new residents have moved into the area; and which people have turned 18 years
      old since the time of last Census). In an additional effort to make the sample similar to
      actual jury panels in each location, trial lawyers who frequently practiced in each jurisdic-
      tion were consulted. These attorneys reviewed the participant characteristics and suggested
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 6 of 18 Page
                               #:12579
                                                               Juror Beliefs About Interrogations   235

                        Table 1: Demographic Characteristics of Participants
                        (N = 461)
                        Demographic Characteristic                                  N

                        Age
                          18–35                                                    146
                          36–50                                                    172
                          51+                                                      143
                        Gender
                          Male                                                     209
                          Female                                                   252
                        Race
                          White                                                    223
                          Hispanic                                                  98
                          Black                                                     91
                          Asian                                                     34
                          Native American                                            3
                          Other                                                     12
                        Income
                          Under $20,000                                             68
                          $21,000–$40,000                                          115
                          $41,000–$60,000                                          114
                          $61,000–$80,000                                           77
                          $81,000–$100,000                                          52
                          Over $100,000                                             35
                        Highest Level of Education Completed
                          Some high school or less                                  28
                          High school diploma                                       59
                          Some college or technical school                         172
                          Technical school degree                                   21
                          College degree                                           115
                          Some graduate school                                      21
                          Graduate degree                                           45



       changes to make the participant sample better reflect the composition of actual jurors in
       the venue. Adjustments in recruiting were made in response to the recommendations of the
       trial lawyers. Finally, all participants were required to present a current driver’s license
       and/or proof of voter registration.
              Table 1 summarizes the demographic characteristics of the surrogate jurors who
       participated in this study. Responses to nine demographic questions were obtained from
       each surrogate juror: age, gender, education level, ethnic background, marital status,
       parental status, annual household income, employment status, and occupation. Of the
       461 jurors, 209 were male and 252 were female. Most checked the age category of 36 to
       50 years old, and roughly half the sample fell into the annual income categories of either
       $21,000 to $40,000 or $41,000 to $60,000. Educational level varied considerably among
       our sample—18.9 percent had a high school degree or less, 28.6 percent reported some
       postgraduate work or a graduate degree, and the largest group (37.3 percent) reported
       having some college or technical school coursework. The racial distribution was as follows:
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 7 of 18 Page
                               #:12580
      236      Costanzo et al.

      48.4 percent Caucasian, 21.3 percent Hispanic, 19.7 percent African American, 7.4
      percent Asian, 0.7 percent Native American, and 2.6 percent other. Put differently,
      roughly half the participants (51.6 percent) were nonwhite, and half (48.4 percent) were
      white. Table 2 provides a detailed breakdown of the demographic characteristics of the
      surrogate jurors by city.


      B. Procedure

      As participants arrived at the designated hotel, they were met and checked in by a research
      assistant. The check-in process involved showing picture identification, as well as a confir-
      mation letter sent to respondents by the recruiting company. All participants read and
      signed informed consent forms agreeing to participate in the research project. Surrogate
      jurors were told that their individual responses would remain confidential, their names
      would not be attached to their answers, and they were free to withdraw at any time without
      penalty. Before any data were collected, a moderator informed respondents that they were
      going to be participating in an abbreviated, simulated trial that would involve listening to
      attorney arguments and key testimony and then answering questions about their reactions
      to the evidence. The questionnaire used in this study was administered to participants at
      the beginning of the day, prior to their participation in the corporate-sponsored trial
      simulations.


      1. Materials

      Each surrogate juror was assigned his or her own hand-held electronic recording device.
      On the face of the device is a dial that respondents can turn up to a range of 270 degrees
      in order to select a response. An LED screen above the dial allowed the respondents to view
      the responses they were about to select using a scale that was customized for the type of
      question asked. Questions were projected onto a large screen (9 ¥ 6 ft.) at the front of the
      room. As each question appeared on the screen, surrogate jurors dialed in their answers,
      which were transmitted to a computer and were automatically entered into an SPSS
      spreadsheet.
              On 15 of the questions, participants responded using a 10-point Likert scale where 1
      designated “strongly disagree” and 10 indicated “strongly agree.” Five additional questions
      asked for estimates on a 0–100 percent scale. The questionnaire addressed five areas:
      (1) the ability to discern true from false confessions (e.g., “Trained police interrogators are
      better than ordinary people at identifying lies”), (2) beliefs about false confessions (e.g., “If
      interrogated by the police, I would falsely confess to a serious crime”), (3) rates of false
      confessions (e.g., “What percentage of confessions in murder cases are false?”), (4) beliefs
      about permissible tactics (e.g., “To help persuade suspects to confess, interrogators should
      be allowed to lie to a suspect, falsely claiming that an eyewitness has identified him”), and
      (5) beliefs about expert testimony (e.g., “It would be useful for jurors to hear an expert
      testify about interrogation techniques used by police”). In answering the questions, respon-
      dents were instructed to assume that the interrogations did not involve physical threats or
      physical harm.
Table 2:    Participant Demographics by Data Collection Location (N = 461)
                                                                                                  City

                                                         New York    San Francisco   Sacramento   Las Vegas    Chicago   Los Angeles   Green Bay
                                                         (N = 220)     (N = 90)       (N = 24)    (N = 21)    (N = 21)    (N = 55)     (N = 30)

Gender           Male                                     45.5%         50.0%         45.8%        42.9%      57.1%        34.5%        43.3%
                 Female                                   54.5%         50.0%         54.2%        57.1%      42.9%        65.5%        56.7%
Race             Caucasian                                45.0%         37.8%         66.7%        28.6%      61.9%        54.5%        83.3%
                 Hispanic                                 24.5%         14.4%         16.7%        28.6%      14.3%        29.1%         6.7%
                 African American                         21.4%         26.7%         12.5%        33.3%       9.5%        12.7%         3.3%
                 Asian                                     6.4%         16.7%          4.2%         9.5%       4.8%         0%           3.3%
                 Native American                           0%            1.1%          0%           0%         4.8%         0%           3.3%
                 Other                                     2.7%          3.3%          0%           0%         4.8%         3.6%         0%
Age              18–35                                    33.2%         31.1%         25.0%        38.1%      19.0%        27.3%        40.0%
                 36–50                                    35.5%         41.1%         41.7%        33.3%      47.6%        34.5%        36.7%
                 51+                                      31.4%         27.8%         33.3%        28.6%      33.3%        38.2%        23.3%
Income           $0–30,000                                22.7%         28.9%         16.7%        33.3%      42.9%        21.8%        36.7%
                 $31–60,000                               39.0%         41.1%         25.0%        33.3%      38.1%        40.0%        40.0%
                                                                                                                                                                                                                       #:12581




                 $61–90,000                               18.6%         27.8%         41.7%        23.8%      19.0%        32.7%        13.3%
                 Over $91,000                             19.5%          2.2%         16.7%         9.5%       0%           5.5%        10.0%
Marital Status   Married                                  28.2%         27.8%         54.2%        23.8%      38.1%        52.7%        56.7%
                 Single                                   50.0%         43.3%         20.8%        52.4%      14.3%        27.3%        23.3%
                 Divorced/separated                        7.7%         14.4%         16.7%         9.5%      33.3%        16.4%        13.3%
                 Widowed                                   2.3%          1.1%          4.2%        14.3%       9.5%         0%           3.3%
                 Live w/partner                           11.8%         13.3%          4.2%         0%         4.8%         3.6%         3.3%
Education        Some college/technical school or less    52.7%         55.6%         62.5%        47.6%      66.7%        67.3%        56.7%
                 College/technical degree or more         47.3%         44.4%         37.5%        52.4%      33.3%        32.7%        43.3%
Employment       Full time                                52.3%         36.7%         41.7%        52.4%      47.6%        40%          30.0%
                 Part time                                21.4%         26.7%          8.3%        19.0%      23.8%        29.1%        26.7%
                 Unemployed                                9.1%         15.6%          0%          14.3%       0%           1.8%         6.7%
                                                                                                                                                   Juror Beliefs About Interrogations




                 Student                                   2.3%          3.3%          0%           0%         0%           0%           0%
                 Homemaker                                 4.5%          2.2%         20.8%         0%         4.8%         5.5%        20.0%
                 Disabled                                  2.7%          6.7%          4.2%         0%         0%           5.5%         3.3%
                 Retired                                   7.7%          8.9%         25.0%        14.3%      23.8%        18.2%        13.3%
                                                                                                                                                   237
                                                                                                                                                                                        se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 8 of 18 Page
se 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 9 of 18 Page
                               #:12582
      238       Costanzo et al.


      III. Results
      Means, standard deviations, and frequencies for responses across all participants are listed
      in Table 3. Responses of 1–4 on the 10-point scale were classified as “Disagree,” responses
      of 5–6 were coded as “Uncertain,” and responses of 7–10 were coded as “Agree.” It is
      important to acknowledge that the mid-scale ratings (5 or 6) that we label as “uncertain” are
      also uncertain in their meaning—such noncommittal ratings may indicate uncertainty,
      neutrality, lack of conviction, or confusion (Saucier & Goldberg 2002).

      A. Beliefs About Interrogation Tactics

      Participants indicated the extent of their agreement with statements that police should be
      permitted to engage in various interrogation tactics. Participants gave the lowest rating of
      agreement (9.5 percent) to the technique of falsely claiming that a suspect failed a poly-
      graph test. The rate of agreement was only slightly higher for lying about the presence of
      matching fingerprints or DNA (16.9 percent), lying about the existence of an eyewitness
      who identified the suspect (18 percent), threatening a longer sentence (19.5 percent), or
      promising a more lenient sentence in exchange for a confession (24.3 percent). Put
      differently, a substantial majority of participants responded that they disagreed with inter-
      rogators’ use of all five of these techniques. In addition, 63 percent of participants agreed
      with the statement that police should conduct an investigation to make sure the suspect
      actually committed the crime before subjecting that suspect to an interrogation.

      B. Detecting Lies and False Confessions

      Participants tended to agree with the statement that police interrogators are better than
      ordinary people at identifying lies (53.2 percent), and with the statement that interroga-
      tors’ ability to detect lies improves with experience (60.1 percent). Participants were
      considerably more uncertain about their own ability to distinguish between true and false
      statements. Only 18.7 percent agreed with the statement that they would be able to
      differentiate a true confession from a false confession by listening to an audiotape of an
      interrogation. However, more than twice that percentage (39.9 percent) agreed with the
      statement that they would be able to differentiate a true confession from a false confession
      by watching a videotape of an interrogation. This audio versus audio+video difference was
      significant, t (460) = -12.17, p < 0.001. Finally, participants believed that a false confession
      might be persuasive to juries—they estimated that there was a 52.1 percent chance that a
      jury would convict a suspect who falsely confessed to a murder, even when there was no
      other evidence that he or she was guilty.

      C. Beliefs About False Confessions

      Jurors did not believe that they would falsely confess to a crime. When asked about minor
      crimes, 91.3 percent disagreed that they would be likely to falsely confess when interrogated
      by police. When asked about serious crimes (e.g., murder or rape), even more of the
      respondents (93.3 percent) said they would not falsely confess.
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 10 of 18 Pag
                               #:12583
                                                                            Juror Beliefs About Interrogations      239

      Table 3:     Overall Ratings (N = 461)
      Statement                                                                   M (SD)     Disagree   Uncertain   Agree

      Beliefs About Permissible Tactics
      To help police persuade suspects to confess, interrogators should be          4.32       237         112      112
        permitted to promise a more lenient sentence                                (2.75)
      To help police persuade suspects to confess, interrogators should be          3.67       293          78       90
        permitted to threaten a longer sentence                                     (2.81)
      To help police persuade suspects to confess, interrogators should be          3.47       303          75       83
        permitted to lie about the existence of an eyewitness                       (2.88)
      To help police persuade suspects to confess, interrogators should be          3.27       317          66       78
        permitted to lie about the presence of matching fingerprints or             (2.79)
        DNA
      To help police persuade suspects to confess, interrogators should be          2.72       349          68       44
        permitted to falsely claim that the suspect failed a polygraph test         (2.45)
      Before police interrogate a suspect with the goal of getting him or           7.04        95          75      291
        her to confess, they should conduct an investigation to make sure           (2.45)
        the suspect actually committed the crime

      Detecting True and False Confessions
      Trained police interrogators are better than ordinary people at               6.28       114         102      245
         identifying lies                                                           (2.81)
      Interrogators’ ability to detect lies improves with experience                6.78        79         105      277
                                                                                    (2.54)
      If I were to listen to an audiotape of an interrogation and confession,       4.45       204         171       86
         I would be able to tell if the confession was true or false                (2.35)
      If I were to watch a videotape of an interrogation and confession, I          5.59       137         140      184
         would be able to tell if the confession was true or false                  (2.41)
      A jury will convict an innocent suspect who falsely confessed to a           52.1%        —          —         —
         murder when there is no other evidence that he or she is guilty            (2.95)

      Beliefs About Expert Testimony
      It would be useful for jurors to hear an expert witness testify about         7.27        49         103      309
         interrogation techniques used by police                                    (2.33)
      It would be useful for jurors to hear an expert witness testify about         7.15        56         109      296
         why a defendant might falsely confess to a crime he or she did not         (2.42)
         commit

      Beliefs About False Confessions
      If interrogated by the police, I would falsely confess to a minor crime       1.68       421          22       18
                                                                                    (1.90)
      If interrogated by the police, I would falsely confess to a serious           1.58       430           8       23
          crime                                                                     (1.93)
      Innocent suspects are more likely than guilty suspects to consent to          6.02       143          89      229
          police questioning without an attorney present                            (3.18)

      Rates of False Confessions
      Percentage of confessions in theft cases that are false                      24.2%        —          —         —
                                                                                    (1.91)
      Percentage of confessions in rape cases that are false                       22.5%        —          —         —
                                                                                    (2.26)
      Percentage of confessions in child molestation cases that are false          19.5%        —          —         —
                                                                                    (2.27)
      Percentage of confessions in murder cases that are false                     22.3%        —          —         —
                                                                                    (2.21)
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 11 of 18 Pag
                               #:12584
      240      Costanzo et al.

            Participants also tended to believe that innocent suspects were more likely than guilty
      suspects to agree to be questioned by police without an attorney present. About half (49.7
      percent) agreed with this statement, while only 31 percent disagreed.
            We asked jurors to estimate the rates of false confessions in a variety of case types. The
      rate of false confessions was believed to be highest in theft cases (24.2 percent), but slightly
      lower for rape (22.5 percent), murder (22.3 percent), and child molestation cases (19.5
      percent).

      D. Beliefs About Expert Testimony

      An overwhelming majority of participants indicated receptiveness to expert testimony.
      Roughly three-quarters (74.3 percent) indicated that it would be useful for jurors to hear an
      expert witness testify about interrogation techniques used by police, and only 11.8 percent
      indicated that they would not find such testimony helpful. Similarly, when asked if it would
      be helpful to hear testimony from an expert about why a defendant might falsely confess to
      a crime he or she did not commit, 71.2 percent said that such testimony would be helpful,
      while only 13.5 percent believed that it would not.

      E. Group Differences

      A MANOVA was carried out on all questions as a function of gender. No significant gender
      differences were found.
             A second MANOVA was run to determine if the responses of white surrogate jurors
      (N = 223) differed from the responses of nonwhite surrogate jurors (N = 238). The differ-
      ences between white and nonwhite participants are summarized in Table 4.
             Nonwhite participants were significantly more likely than white participants to
      believe that they would falsely confess to a minor (F (1, 459) = 5.37, p < 0.05) or a serious
      (F (1, 459) = 4.97, p < 0.05) crime. Compared to whites, nonwhites were also significantly
      more likely to give higher estimates of the probability of false confessions in theft cases
      (F (1, 459) = 13.94, p < 0.001), child molestation cases (F (1, 459) = 7.75, p < 0.05), rape
      cases (F (1, 459) = 18.85, p < 0.001), and murder cases (F (1, 459) = 6.27, p < 0.05).
             Whites also indicated greater confidence in the abilities of the police. Compared
      to nonwhites, white participants were significantly more likely to believe that police are
      better than ordinary people at detecting lies (F (1, 459) = 10.74, p < 0.05) and marginally
      more likely to believe that the interrogators’ ability to detect lies improves with experience
      (F (1, 459) = 3.57, p = 0.06). With respect to police tactics, whites were more likely to believe
      that interrogators should be allowed to threaten a suspect with a longer prison sentence if
      he or she does not confess (F (1, 459) = 4.60, p < 0.05).



      IV. Discussion
      The findings presented above make a significant contribution to the understudied area of
      juror beliefs about interrogations, confessions, and the usefulness of expert testimony.
      Perhaps the most straightforward finding of this study is that a strong majority of surrogate
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 12 of 18 Pag
                               #:12585
                                                              Juror Beliefs About Interrogations       241

      Table 4: Response Differences Between White (N = 223) and
      Nonwhite (N = 238) Participants
      Statement                                              Race        M (SD)      Median        F(1, 459)

      If interrogated by the police, I would falsely        White         1.47         1.00         5.37**
         confess to a minor crime                                         (1.50)
                                                           Nonwhite       1.88         1.00
                                                                          (2.19)
      If interrogated by the police, I would falsely        White         1.39         1.00         4.97**
         confess to a serious crime                                       (1.60)
                                                           Nonwhite       1.75         1.00
                                                                          (2.18)
      Percentage of confessions in theft cases that         White         3.08         2.00        13.94***
        are false                                                         (1.76)
                                                           Nonwhite       3.74         3.00
                                                                          (1.99)
      Percentage of confessions in rape cases that          White         2.79         2.00        18.85***
        are false                                                         (1.90)
                                                           Nonwhite       3.68         3.00
                                                                          (2.47)
      Percentage of confessions in child molestation        White         2.65         2.00         7.75**
        cases that are false                                              (2.04)
                                                           Nonwhite       3.24         2.00
                                                                          (2.44)
      Percentage of confessions in murder cases that        White         2.99         2.00         6.27**
        are false                                                         (1.99)
                                                           Nonwhite       3.50         3.00
                                                                          (2.38)
      Innocent suspects are more likely than guilty         White         6.36         7.00         5.02**
        suspects to consent to police questioning                         (3.10)
        without an attorney                                Nonwhite       5.70         5.50
                                                                          (3.27)
      Before police officers interrogate a suspect, they    White         7.07         8.00         0.04
        should conduct an investigation to make sure he                   (2.77)
        or she actually committed the crime                Nonwhite       7.02         8.00
                                                                          (2.97)
      To help police persuade suspects to confess,          White         4.42         5.00         0.55
        interrogators should be permitted to promise a                    (2.57)
        more lenient sentence                              Nonwhite       4.23         4.00
                                                                          (2.91)
      To help police persuade suspects to confess,          White         3.96         4.00         4.60**
        interrogators should be permitted to threaten a                   (2.77)
        longer sentence                                    Nonwhite       3.39         2.00
                                                                          (2.83)
      To help police persuade suspects to confess,          White         3.69         3.00         2.42
        interrogators should be permitted to lie about                    (2.88)
        the existence of an eyewitness                     Nonwhite       3.27         2.00
                                                                          (2.87)
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 13 of 18 Pag
                               #:12586
      242         Costanzo et al.

      Table 4 Continued
      Statement                                                          Race         M (SD)       Median   F(1, 459)

      To help police persuade suspects to confess,                      White             3.38      2.00     0.70
        interrogators should be permitted to lie about                                    (2.77)
        the presence of matching fingerprints or DNA                  Nonwhite            3.16      2.00
                                                                                          (2.80)
      To help police persuade suspects to confess,                      White             2.91      1.00     2.50
        interrogators should be permitted to falsely                                      (2.58)
        claim that the suspect failed a polygraph test                Nonwhite            2.55      1.00
                                                                                          (2.31)
      Trained police interrogators are better than                      White             6.72      7.00    10.74**
        ordinary people at identifying lies                                               (2.50)
                                                                      Nonwhite            5.87      6.00
                                                                                          (3.01)
      Interrogators’ ability to detect lies improves with               White             7.01      7.00     3.57*
        experience                                                                        (2.29)
                                                                      Nonwhite            6.57      7.00
                                                                                          (2.75)
      If I were to listen to an audiotape of an                         White             4.37      5.00     0.58
         interrogation and confession, I would be able to                                 (2.24)
         tell if the confession was true or false                     Nonwhite            4.53      5.00
                                                                                          (2.44)
      If I were to watch a videotape of an interrogation                White             5.54      6.00     0.17
         and confession, I would be able to tell if the                                   (2.27)
         confession was true or false                                 Nonwhite            5.63      6.00
                                                                                          (2.53)
      It would be useful for jurors to hear an expert                   White             7.23      7.00     0.14
         witness testify about interrogation techniques                                   (2.12)
         used by police                                               Nonwhite            7.31      8.00
                                                                                          (2.51)
      It would be useful for jurors to hear an expert                   White             7.29      8.00     1.40
         witness testify about why a defendant might                                      (2.28)
         falsely confess to a crime he or she did not                 Nonwhite            7.03      7.00
         commit                                                                           (2.54)
      Probability that a jury will convict an innocent                  White             6.35      6.00     1.03
         suspect who falsely confessed to a murder when                                   (2.86)
         there is no other evidence that he or she is                 Nonwhite            6.08      6.00
         guilty                                                                           (3.03)
      Note: ***p < 0.001; **p < 0.05; *p < 0.10. All responses are on a 10-point scale.




      jurors reported that they would find it helpful to hear expert testimony about police
      interrogation tactics and about why a suspect might falsely confess to a crime he or she did
      not commit. Only about 11 percent thought that such testimony would not be useful, while
      about 64 percent thought it would be useful. This finding is consistent with the one other
      study in this area, which found that 80 percent of respondents to an Internet questionnaire
      believed that it would be useful to hear such testimony (Chojnacki et al. 2008). Jurors have
      the difficult job of sifting through testimony and evidence to reach a verdict. If they believe
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 14 of 18 Pag
                               #:12587
                                                              Juror Beliefs About Interrogations   243

      a particular type of testimony would assist them in this difficult task, perhaps judges should
      be predisposed to allow it. Of course, judges may believe they are better judges of what
      jurors would find helpful than are the jurors themselves.
             One concern of judges is that expert testimony might be too influential and would
      essentially “usurp the role of the jury.” Because it is almost always the defense attorney who
      asks for expert testimony about interrogations and confessions to be presented at trial,
      some judges may fear that such testimony will cause jurors to overestimate the likelihood of
      a false confession (Costanzo & Leo 2007; Fulero 2004). Interestingly, in their recent survey,
      Kassin et al. (2007) found that police investigators estimated that 23.3 percent of innocent
      subjects provide some form of confession when interrogated. Similarly, our data suggest
      that jurors may already have a high estimate of the frequency of false confessions. Depend-
      ing on the type of crime, our participants estimated that somewhere between 19 percent
      and 24 percent of confessions are false. These estimates are surprisingly high, and may be
      a consequence of an unusually large amount of media coverage of the phenomenon of false
      confessions in recent years. A few highly publicized false confessions (e.g., John Mark Karr,
      the confessor in the Central Park Jogger case), the long list of false confessions exposed
      through DNA exonerations, and revelations about torture-based interrogations in military
      settings (Costanzo & Gerrity 2010) have probably shifted public perceptions of the fre-
      quency of false confessions. It appears that potential jurors may arrive in the courtroom
      already willing to believe that a significant number of confessions are false. Because no
      responsible expert would argue that a fifth of all confessions are false, it is possible that
      expert testimony might actually lower jurors’ estimates of the frequency of false confessions.
      Further, testimony by a responsible expert would focus the attention of jurors on factors
      that research indicates might increase the probability of a false confession (e.g., situational
      forces, interrogation tactics, and suspect vulnerabilities). This focus would improve the
      quality of juror decisions.
             Jurors in this study were open to the idea that a significant number of criminal
      suspects offer false confessions. However, when we personalized the statement to read “If
      interrogated by the police, I would falsely confess to a crime I did not commit,” approxi-
      mately 92 percent disagreed. Although they could understand how others might be vulner-
      able to interrogation, most people believed they were personally immune. This finding is
      consistent with a large body of social-psychological research indicating that people under-
      estimate the extent to which their own behavior might be shaped by strong situational
      pressures (Zimbardo 2007). It might be that surrogate jurors in our sample believe that
      false confessors suffer from individual deficits (e.g., retardation, mental illness, youth, drug
      addiction) that make them vulnerable to interrogators. However, although some false
      confessions do appear to be the result of individual deficits, it is important to note that the
      majority of false confessions are given by mentally normal adults (Leo 2008; Leo et al.
      2008). Future research should investigate how jurors make sense of false confessions,
      for example, which individual and situational factors they believe might lead to false
      confessions.
             Our study explored juror beliefs rather than juror knowledge of facts. However, for
      some beliefs, it is possible to compare what jurors believe to be true with what is actually
      true. For example, 52 percent of our sample believed that if someone falsely confessed to
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 15 of 18 Pag
                               #:12588
      244      Costanzo et al.

      a crime, he or she would be convicted, even if there was no other evidence against the
      person. Research on actual false confession cases has revealed that when a suspect falsely
      confessed to a crime, then pled “not guilty” and proceeded to trial, he or she was convicted
      81 percent of the time (Drizin & Leo 2004). This comparison suggests that potential jurors
      significantly underestimate the power of a false confession. Expert testimony would likely
      be helpful in helping jurors appreciate the potency of a false confession and the reasons
      why that confession might seem plausible (Costanzo & Leo 2007).
             Research on lie detection is also relevant here. In this study, 53 percent of partici-
      pants believed that police interrogators are better than ordinary people at identifying lies
      (only 25 percent disagreed). In addition, 60 percent believed that interrogators’ ability to
      detect lies improves with experience (only 17 percent disagreed). In contrast, the available
      research indicates that people perform only slightly better than chance when asked to
      distinguish between truth and lies (Bond & DePaulo 2006). Police appear to be no better
      than laypeople at distinguishing truthful from deceptive statements, and police training
      does not appear to improve their performance (Granhag & Stromwall 2004; Meissner &
      Kassin 2002). However, despite mediocre performance, police are far more confident than
      laypeople about their ability to tell when a suspect is lying. This unfounded confidence is
      consequential because once an innocent suspect is misclassified as deceptive, that suspect
      can then be subjected to coercive interrogation techniques. Jurors’ misplaced confidence
      in the lie detection abilities of police may cause them to give too much weight to confident
      but mistaken police judgments about the deceptiveness of a defendant.
             The process of police interrogation is hidden from public view. Because interroga-
      tions are conducted in private, most of what occurs in the interrogation room is mysterious
      to potential jurors. Although police are legally permitted to lie to suspects about the
      existence of incriminating evidence, most potential jurors are not aware of this fact. For
      example, in the Chojnacki et al. (2008) survey, only 43 percent of respondents correctly
      identified lying to suspects as a legally permissible interrogation technique. In the study
      presented above, surrogate jurors expressed disapproval of interrogators lying about evi-
      dence. Strong majorities disapproved of lying about the existence of an eyewitness who
      identified the suspect (65.7 percent), lying about the presence of matching fingerprints or
      DNA (68.8 percent), and telling a suspect that he or she failed a polygraph test when the
      suspect had not (75.7 percent). These data suggest that when jurors are presented with a
      defendant’s confession, they may assume that it was obtained without lying by interrogators.
      A capable lawyer may be able to point out this tactic without the assistance of an expert
      witness, but it is not clear that all lawyers raise the issue effectively. Because audio or video
      recording of interrogations is still not required in most jurisdictions, jurors may not even
      know that interrogators lied to a suspect to induce a confession. If jurors learn that police
      lied to elicit a confession, it might make them more skeptical of that confession.
             Although gender played no significant role in accounting for the beliefs of jurors,
      race did. For every question where we found significant differences between white and
      nonwhite jurors, the differences were in the same direction: nonwhites expressed less
      confidence in police and a greater willingness to believe in the possibility of false confes-
      sions. Specifically, compared to whites, nonwhites were more likely to believe that they
      would confess to a minor or a serious crime, that a higher percentage of confessions in
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 16 of 18 Pag
                               #:12589
                                                                  Juror Beliefs About Interrogations     245

      theft, rape, child molestation, and murder cases are false, that innocent suspects are more
      likely than guilty suspects to consent to being questioned without an attorney present, and
      that interrogators should not be allowed to threaten a longer sentence if a suspect is
      reluctant to confess. Nonwhites were less likely to believe that interrogators are better than
      ordinary people at detecting lies, or that the ability of a police officer to detect lies improves
      with experience. These findings have implications for jury selection in cases involving
      disputed confessions. Because white and nonwhite jurors differ in beliefs relevant to many
      types of cases, some researchers have called for “racially conscious” jury selection as a means
      of ensuring greater fairness in verdicts, and as a way of lending greater legitimacy to verdicts
      (Fukurai & Krooth 2003).
             Our study used a diverse and realistic sample of prospective jurors to assess what
      jurors actually know and believe about the process of interrogation and the possibility of
      false confessions. Although this study advances our understanding of juror knowledge and
      beliefs, it is only a first step. Further research is needed to determine if our findings can be
      replicated by others. It is also important to understand how jurors reason about confession
      evidence. The questionnaire used in this study was administered to individual jurors. It is
      unclear whether the process of jury deliberation would shift the beliefs of individual jurors.
      Those uncertain jurors who did not fall into either the “disagree” or “agree” categories
      might be especially persuadable during the process of group deliberation. Postverdict
      interviews with actual jurors would enable us to gain a better understanding of how jurors
      evaluate both confessions and expert testimony about interrogations and confessions.
             It is jurors who must evaluate the credibility of disputed confessions. Research on
      jurors is an essential component of a deep, psychological understanding of police interro-
      gations and false confessions. Such research also has implications for decisions made by
      lawyers, experts, and judges. Data on what jurors actually know and believe provide the best
      foundation for decision making. The findings presented above are a step toward building
      that foundation.



      References
      Bond, Charles F., & Bella M. DePaulo (2006) “Accuracy of Deception Judgments,” 10 Personality &
             Social Psychology Rev. 214.
      Bornstein, Brian H. (1999) “The Ecological Validity of Jury Simulations: Is the Verdict Still Out?” 23
             Law & Human Behavior 75.
      Chojnacki, Danielle E., Michael D. Cicchini & Lawrence T. White (2008) “An Empirical Basis for the
             Admission of Expert Testimony on False Confessions,” 40 Arizona State Law J. 111.
      Corwin, Miles (2003) Homicide: A Year with the LAPD’s Elite Detectives. New York: Holt.
      Costanzo, Mark, & Ellen Gerrity (2010) “The Effects and Effectiveness of Using Torture as an Inter-
             rogation Device: Using Reseach for Inform the Policy Debate,” 3 Social Issues & Policy Rev . 179.
      Costanzo, Mark, & Richard A. Leo (2007) “Research findings and expert testimony on police interro-
             gations and confessions to crimes,” in M. Costanzo, D. Krauss, & K. Pezdek, eds., Expert Psycho-
             logical Testimony for the Courts. (pp. 69–98). Mahwah, NJ: Erlbaum.
      Davis, Deborah, & William O’Donahue (2003) “The Road to Perdition: Extreme Influence Tactics in
             the Interrogation Room,” in W. O’Donahue & E. Levensky, eds., Handbook of Forensic Psychology.
             San Diego, CA: Elsevier Academic Press.
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 17 of 18 Pag
                               #:12590
      246        Costanzo et al.

      Drizin, Steven A., & Richard A. Leo (2004) “The Problem of False Confessions in the Post-DNA World,”
             82 North Carolina Law Rev. 891.
      Fukurai, Hiroshi, & Richard Krooth (2003) Race in the Jury Box: Affirmative Action in Jury Selection. Albany,
             NY: State Univ. of New York Press.
      Fulero, Solomon (2004) “Expert Psychological Testimony on the Psychology of Interrogations and
             Confessions,” in G. D. Lassiter, ed., Interrogations, Confessions, and Entrapment. New York: Kluwer
             Press.
      Granhag, Par A., & Leif A. Stromwall (2004) The Detection of Deception in Forensic Contexts. Cambridge,
             UK: Cambridge Univ. Press.
      Gudjonsson, Gisli H. (2004) The Psychology of Interrogations and Confessions: A Handbook. Chichester:
             John Wiley & Sons.
      Huntley, Jill E., & Mark Costanzo (2003) “Sexual Harassment Stories: Testing a Story-Mediated Model
             of Juror Decision-Making in Civil Litigation,” 27 Law & Human Behavior 29.
      Innocence Project (n.d.) False Confessions and Recording of Custodial Interrogation. Available at <http://
             www.innocenceproject.org/Content/314.php#>.
      Kassin, Saul, & Gisli H. Gudjonsson (2004) “The Psychology of Confessions: A Review of the Literature
             and Issues,” 5 Psychological Science in the Public Interest 33.
      Kassin, Saul M., Richard A. Leo, Christian A. Meissner, Kimberly D. Richman, Lori H. Colwell, Amy
             Leach, & Dana LaFon (2007) “Police Interviewing and Interrogation: A Self-Report Survey of
             Police Practices and Beliefs,” 31 Law & Human Behavior 381.
      Kassin, Saul, Christian Meissner, & Rebecca J. Norwick (2005) “I’d Know a False Confession if I Saw
             One. A Comparative Study of College Students and Police Investigators,” 29 Law & Human
             Behavior 211.
      Kassin, Saul, & Katherine Neumann (1997) “On the Power of Confession Evidence: An Experimental
             Test of the Fundamental Difference Hypothesis,” 21 Law & Human Behavior 469.
      Kassin, Saul, & Holly Sukel (1997) “Coerced Confessions and the Jury: An Experimental Test of the
             Harmless Error Rule,” 21 Law & Human Behavior 27.
      Lassiter, Daniel, Shari S. Diamond, Heather C. Schmidt, & Jennifer K. Elek (2007) “Evaluating
             Videotaped Confessions: Expertise Provides No Defense Against the Camera-Perspective
             Effect,” 18 Psychological Science 224.
      Lassiter, Daniel, & Andrew L. Geers (2004) “Evaluation of Confession Evidence: Effects of
             Presentation Format,” in G. D. Lassiter, ed., Interrogations, Confessions, and Entrapment. New York:
             Kluwer Press.
      Leo, Richard A. (1996) “Inside the Interrogation Room,” 86 J. of Criminal Law & Criminology 266.
      ——— (2008) Police Interrogation and American Justice. Cambridge: Harvard Univ. Press.
      Leo, Richard, Mark Costanzo, & NeHa Shaked-Schroer (2008) “Psychological and Cultural Aspects of
             Interrogation and False Confessions: Using Research to Inform Legal Decision-Making,” in J.
             Lieberman & D. Krauss, eds., Psychology in the Courtroom. London: Ashgate.
      Meissner, Christian A., & Saul M. Kassin (2002) “ ‘He’s Guilty!’ Investigator Bias in Judgments of Truth
             and Deception,” 26 Law & Human Behavior 469.
      Olsen-Fulero, Lynda, & Solomon M. Fulero (1997) “Commonsense Rape Judgments: An Empathy-
             Complexity Theory of Rape Juror Story Making,” 3 Psychology, Public Policy, & Law 402.
      Pennington, Nancy, & Reid Hastie (1994) “The Story Model for Juror Decision Making,” in R. Hastie,
             ed., Inside the Juror. New York: Cambridge Univ. Press.
      Rigoni, Mary E., & Christian A. Meissner (2008). “Is it Time for a Revolution in the Interrogation
             Room? Empirically Validating Inquisitorial Methods,” presented at the American Psychology-
             Law Society Conference, Jacksonville, FL.
      Russano, Melissa B., Christian A. Meissner, Fadia M. Narchet, & Saul M. Kassin (2005) “Investigating
             True and False Confessions Within a Novel Experimental Paradigm,” 16 Psychological Science 481.
      Saucier, Gerard, & Lewis R. Goldberg (2002) “Assessing the Big Five: Applications of 10 Psychometric
             Criteria to the Development of Marker Scales,” in B. de Raad & M. Perugini, eds., Big Five
             Assessment. Goettingen, Germany: Hogrefe & Huber.
e 2:17-cv-01076-DSF-AS Document 216-7 Filed 10/15/18 Page 18 of 18 Pag
                               #:12591
                                                                   Juror Beliefs About Interrogations   247

      Scheck, Barry, Peter Neufeld, & James Dwyer (2000) Actual Innocence: Five Days to Execution, and Other
            Dispatches from the Wrongly Convicted. Garden City, NJ: Doubleday.
      Warden, Robert (2003) The Role of False Confessions in Illinois Wrongful Murder Convictions Since 1970.
            Center on Wrongful Convictions Research Report. Available at <www.law.northwestern.edu/
            depts/clinic/>.
      Zimbardo, Philip G. (2007) The Lucifer Effect: Understanding How Good People Turn Evil. New York:
            Random House.



      Cases Cited
      Crane v. Kentucky, 476 U.S. 683 (1986).
      Daubert v. Merrell Dow Pharmaceuticals, Inc., 113 S. CT. 2786 (1993).
      State v. Free, 798 A.2d 83 (N.J. Ct. App. 2002).
